Third District Court of Appeal
                                State of Florida

                          Opinion filed February 6, 2019.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D18-2524
                          Lower Tribunal No. 12-15430
                              ________________


                           E.U., the Grandmother,
                                     Appellant,

                                         vs.

              Department of Children and Families, et al.,
                                    Appellees.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Jason E. Dimitris, Judge.

      E.U., the Grandmother, in proper person.

      Karla F. Perkins, for appellee Department of Children and Families; Laura J.
Lee (Tallahassee) and Thomasina F. Moore (Tallahassee), for appellee Guardian ad
Litem Program.


Before EMAS, C.J., and LOGUE and SCALES, JJ.

      PER CURIAM.
      Upon consideration of the record on appeal, as well as the initial brief filed in

this cause, we summarily affirm the judgment of the trial court pursuant to Florida

Rule of Appellate Procedure 9.315(a).




                                          2